IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ZURICH AMERICAN INSURANCE       : No. 532 MAL 2014
COMPANY OF ILLINOIS, A ZURICH   :
NORTH AMERICA INSURANCE         :
COMPANY                         : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
            v.                  :
                                :
THOMAS W. BUDZOWSKI,            :
INDIVIDUALLY, AND THOMAS W.     :
BUDZOWSKI, ADMINISTRATOR OF     :
THE ESTATE OF GLORIA J.         :
BUDZOWSKI, DECEASED; MARK       :
PALMER, INDIVIDUALLY, AND MARK  :
PALMER, EXECUTOR OF THE ESTATE :
OF SANDRA PALMER, DECEASED;     :
DAVID R. DICKENS; EILEEN M.     :
DICKENS; MATTHEW S. DICKENS;    :
ROBERT L. BARRON; JOYCE A.      :
BARRON; ALLSTATE INSURANCE      :
COMPANY; TRAVELERS INDEMNITY    :
COMPANY; STATE FARM MUTUAL      :
AUTOMOBILE INSURANCE COMPANY; :
CIGNA GROUP; CHURCH MUTUAL      :
INSURANCE; SLIPSTREAM EXPEDITED :
SERVICES, INC.; EWA W. EHRLICH  :
A/K/A EWA Z. EHRLICH A/K/A EWA  :
WYPCHAL; STANISLAW J. ZYGMONT; :
AND S.E. LOGISTICS, INC.        :
                                :
PETITION OF: SLIPSTREAM         :
EXPEDITED SERVICES, INC.        :


                                   ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.